                Case 7:19-cv-09914-KMK Document lUl.                    t-11eu   ULf/U~/L.L   ra\::I'--   .L   v,   ~
                Case 7:19-cv-09914-KMK Document 102 Filed 04/06/21 Page 1 of 1

      SCHLANel:frtAWeOOt:J~ LLP I                                                   MEvrO l:NDURSED
                                                                April 5, 2021

  VIAECF

  Honorable Kenneth M. Karas
  United States District Judge
  Federal Building and United States Courthouse
  300 Quarrapos Street
  White Plains, NY 11722

              Re:             Sessa v. Linear Motors, LLC dlbla Curry Hyundai Subaru, et al.
              Case No.:       7:19-cv-9914 (KMK)

  Your Honor:

          My office represents Plaintiff and the putative class in the above-referenced matter. I
  write on consent to request an extension of time. Specifically, Defendant Trans Union recently
  filed a pre-motion letter in support of its anticipated motion for summary judgment. ECF Doc.
  100.

          Pursuant to Your Honor's order dated January 27, 2021 (ECF Doc. 98), the deadline to
  respond is April 7, 2021. Unfortunately, attorney Evan S. Rothfarb, who has been lead attorney
  on this matter in my office, including taking Defendants' fact and expert depositions and
  defending Plaintiffs fact and expert depositions, has had a family emergency and will be
  unexpectedly out of the office for the next two weeks, approximately. Specifically, Mr.
  Rothfarb's father unexpectedly passed away earlier today.

          Accordingly, Plaintiff respectfully requests that her time to submit a pre-motion
  opposition letter be extended to April 30, 2021. This is the first time this deadline has been
  extended (other than scheduling orders relating to discovery cut-offs that necessitated
  corresponding extensions of the subsequent pre-motion letter deadlines). This request does not
  require adjustment of any other case deadlines.
    Granted. Condolences to Mr. Rothfarb.
                                                                Respectfully,
    So Ordered.
                                                                    Isl Daniel A Schlanger

 ~~                                                             Daniel A Schlanger

  cc:         All counsel ofrecord




New York:                                     New Jersey:                               T. 212.500.6114
80 Broad Street, Suite 1301                   333 Fairview Avenue                       F. 646.612.7996
New York, NY 10004                            Westwood, NJ 07675                         E.dschlanger@consumerprotection.net
